TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00039-CR




                                  Carl Wayne Bradberry, Appellant

                                                    v.

                                     The State of Texas, Appellee




       FROM THE DISTRICT COURT OF TARRANT COUNTY, 371ST JUDICIAL DISTRICT
            NO. 0800191R, HONORABLE JAMES R. WILSON, JUDGE PRESIDING




                Appellant Carl Wayne Bradberry pleaded guilty to driving while intoxicated, third offense.

See Tex. Pen. Code Ann. '' 49.04(a), .09(b) (West Supp. 2002). The district court adjudged him guilty

and assessed punishment at imprisonment for nine years and a $500 fine. The court suspended imposition

of sentence and placed appellant on community supervision.

                Appellant=s retained attorney moved to withdraw in a motion stating that in his opinion there

were no meritorious grounds for appeal. Appellant consented to the motion, which was granted. Appellant

was given time to employ substitute counsel but did not do so. We have examined the record and find no

fundamental error or other matter that should be considered in the interest of justice.
                 The judgment of conviction is affirmed.




                                                 __________________________________________

                                                 Lee Yeakel, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Affirmed

Filed: July 26, 2002

Do Not Publish




                                                    2